               Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

HENRY FORD ALLEGIANCE HEALTH
205 N East Ave
Jackson, MI 49201
                                                      Civil Action No. 19-cv-2234
                   Plaintiff,

        v.

ALEX M. AZAR II, in his official capacity as
SECRETARY of the UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN
SERVICES
200 Independence Avenue, S.W. Washington,
DC 20201,
                 Defendant.


     COMPLAINT FOR JUDICIAL REVIEW OF FINAL ADVERSE AGENCY ACTION
               AND FOR SUMS DUE UNDER THE MEDICARE ACT


I. INTRODUCTION

1.      This is an action for sums due under the Medicare Act, and for judicial review under the

Administrative Procedure Act, of a May 30, 2019 final adverse decision of the Department of

Health and Human Services' ("HHS's" or "Defendant's") Provider Reimbursement Review Board

(the "Board") unfavorable to the Plaintiff Henry Ford Allegiance Health ("Plaintiff', or the

"Hospital").

2.      In its request for hearing, the Hospital sought Board review of the Centers for Medicare &

Medicaid Services' ("CMS's") erroneous calculation of the Hospital's Per-Resident Amount

("PRA"). This calculation resulted in the Hospital erroneously and unfairly receiving Medicare

reimbursement payments for its graduate medical education ("GME") program expenses at a lower

rate than the rate at which the Hospital is entitled to be reimbursed as a matter of law.
             Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 2 of 17



3.     Following a hearing on the record, the Board erroneously, arbitrarily, and capriciously

determined that CMS’s calculation of the PRA should be upheld. Reversal by this Court is

warranted. On judicial review, this Court should hold that: (a) applicable statutes and regulations

require that the Hospital's PRA be calculated based on "comparable programs" as set forth in

42 U.S.C. § 1395ww(h)(2)(F); (b) the Board should have determined that CMS regulations require

the Hospital's PRA to be calculated using the most recently settled cost reports of other hospitals

in the relevant geographic area; and (c) the Hospital is entitled to a permanent revision of its PRA

from its fiscal year (“FY”) 2014 onward, including reimbursement of sums due at the correct

reimbursement rate as a matter of law.

II. NATURE OF SUIT

4.     The Hospital is an acute care hospital located in Jackson, Michigan. It became a teaching

hospital in July, 2013 (the beginning of its 2014 fiscal year).

5.     The Medicare program, administered by CMS through a number of intermediary

contractors, pays teaching hospitals for a portion of the costs associated with training medical

residents.

6.     Medicare's payment formula uses three factors: the PRA, the number of full-time

equivalent ("FTE") residents the hospital trains, and the hospital's Medicare "patient load"

(expressed as a percentage of the hospital's total patient population). Multiplying these three

factors together yields a hospital's annual direct GME ("DGME") reimbursement.

7.     For hospitals that newly become teaching hospitals, such as the Hospital, the Medicare

statute requires that HHS establish the Hospital's PRA "based on approved FTE resident amounts

for comparable programs." 42 U.S.C. § 1395ww(h)(2)(F).




                                                 -2-
             Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 3 of 17



8.      Medicare calculates a new teaching hospital's PRA based on the lower of a) that hospital's

actual reported costs for training residents in its "base year," or b) the "updated weighted average

mean value" of all other teaching hospitals in that hospital's geographic area. 42 C.F.R. §

413.77(e)(1).

9.      In general, the relevant geographic area for this calculation is known as a "geographic wage

area," which is understood to consist of a metropolitan area delineated as such by the Office of

Management and Budget. In this case, the applicable "geographic wage area" consists of the

Jackson, Michigan core-based statistical area.

10.     However, if there are fewer than three teaching hospitals in the "geographic wage area,"

CMS regulations specify that the calculation should be based on all teaching hospitals in the

"census region," which is defined by the Office of Management and Budget and typically consists

of several states. 42 C.F.R. § 413.77(e)(1)(iii). In this case, the applicable "census region" is a five-

state area that includes Illinois, Indiana, Ohio, Michigan, and Wisconsin.

11.     When the Hospital's PRA was being determined, there were fewer than three teaching

hospitals in the Hospital's geographic wage area. CMS's contractor recognized that there were

fewer than three teaching hospitals in the Hospital's geographic wage area and then attempted to

implement an alternative calculation, as required by regulation. However, CMS’s contractor did

not ostensibly use current information in calculating the census region PRA. Rather, its analysis

was based on an artificially low calculation.

12.     Although not specified in its workpapers, CMS’s contractor apparently relied on an internal

bulletin from 1999 (the "Bulletin") to determine the census region PRA. Exhibit A. Pursuant to its

interpretation of the Bulletin, CMS’s contractor used census region data from 1996 and updated it




                                                  -3-
             Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 4 of 17



for inflation. In its briefing before the Board, CMS’s contractor first introduced the Bulletin as an

exhibit. The Hospital had no notice from CMS or its contractor of that Bulletin prior to that time.

13.    Notwithstanding that the Bulletin had not undergone notice and comment rulemaking or

ever been included or referenced in any Federal Register preamble or CMS manual, the Board

upheld the Bulletin as supporting the PRA calculation proposed by CMS's contractor.

14.    The Bulletin is inconsistent with existing regulations that direct CMS to use the "most

recently settled cost reports" of other hospitals in the Hospital's geographic area. 42 C.F.R. §

413.77(e)(1)(ii)(B).

15.    HHS's improper calculation of the Hospital's PRA harms the Hospital because it ignores

that comparable programs are reimbursed far higher than the Hospital for DGME. In fact, of the

244 teaching hospitals in the Hospital's census region, only 64 (just 26.2%) were not affected by a

substantive change between 1998 and 2012 — the vast majority of which were increases in PRAs.

This has resulted in a legally cognizable injury in fact because the Hospital will receive DGME

reimbursement from Medicare at reduced rates. This rate carries forward to all future years without

recalculation. The Hospital is entitled to have its PRA recalculated in accordance with the

applicable statute and regulations and to receive reimbursement at the correct rate.

III. PARTIES

16.    The Plaintiff, Henry Ford Allegiance Health, an acute care hospital located in Jackson,

Michigan that participates in the Medicare program (provider number (23-0092).

17.    Defendant Alex Azar is Secretary of the United States Department of Health & Human

Services ("HHS"), the federal agency that administers the Medicare program. References to the

Secretary herein are meant to refer to him, his subordinate agencies and officials, and to his official

predecessors or successors as the context requires.




                                                 -4-
            Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 5 of 17



18.    CMS is a component of HHS with responsibility for the day-to-day operation and

administration of the Medicare program, including calculations of a hospital's DGME payments.

IV. JURISDICTION AND VENUE

19.    This Court possesses subject matter jurisdiction under 28 U.S.C. § 1331 because this action

arises under the Medicare Act, title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq., and

the Administrative Procedure Act ("APA"), 5 U.S.C. §§ 551 et seq.

20.    Jurisdiction is proper under 42 U.S.C. §§ 1395oo(a)(1)(A)(ii) and 1395oo(f)(1).

21.    Venue is proper in this judicial district under 42 U.S.C. § 1395oo(f)(1).

22.    The Hospital timely seeks judicial review of a final agency decision for which no further

administrative review is available, and the Hospital has exhausted administrative remedies.

23.    The Hospital possesses statutory standing under 5 U.S.C. § 702, Article III standing, and

is within the relevant zone of interests protected by the Medicare statute because the Hospital is

aggrieved by the final decision of the Board and has suffered cognizable legal injury because it is

entitled to receive higher Medicare reimbursement rates than the rates it receives as a result of

CMS's erroneous calculation of its PRA and the Board's erroneous refusal to grant the Hospital's

relief from CMS's erroneous PRA calculation.


V. BACKGROUND OF DGME REIMBURSEMENT

24.    The PRA is a critical component of Medicare DGME reimbursement. The formula for

determining this payment amount uses three components: the PRA, the hospital's Medicare patient

load, and the number of full-time equivalent ("FTE") residents the hospital trains. Multiplying

these three factors together yields a hospital's annual DGME reimbursement. 42 C.F.R. § 413.76.




                                                -5-
              Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 6 of 17



25.      Once the PRA is calculated, it is not subject to recalculation, but is subject to certain

updates, such as an annual increase due to changes in the consumer price index for urban areas. 42

C.F.R. § 413.77(c).

26.      Additionally, hospital PRAs were subject to certain floors and ceilings between 2001 and

2013. 42 C.F.R. § 413.77(d). Congress created these floors and ceilings through the enactment of

the Balanced Budget Refinement Act of 1999 (Pub. L. 106-113, the "BBRA") and made

modifications to these provisions in the SCHIP Benefits Improvement and Protection Act of 2000

(Pub. L. 106-554, "BIPA").

27.      Pursuant to these two laws, a PRA floor remained in effect for 2001 and 2002, which

resulted in the increase of all existing hospital PRAs that were at less than 70% in 2000 and 85%

in 2001 of the "locality-adjusted national average PRA." 42 C.F.R. §§ 413.77(d)(2)(iii)(A)(1) and

(2). For the Hospital's census region, this had the effect of raising the majority of the teaching

hospitals' PRAs.

28.      Teaching hospitals established after 2002, however, did not benefit directly from the PRA

floor.

29.      Nevertheless, for new teaching hospitals, a calculation is performed that is intended to

ensure that their PRAs are in line with the PRAs of other hospitals in their geographic area.

Specifically, the PRA for new teaching hospitals is based on the lower of 1) the teaching hospital's

actual costs for GME in the base year, or 2) a PRA upper limit, which is the "updated weighted

average mean value" of all other teaching hospitals in a certain geographic area. 42 C.F.R. §

413.77(e)(1).




                                                -6-
             Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 7 of 17



30.    If a teaching hospital is located in a geographic wage area in which three or more existing

teaching hospitals are also located, the PRA upper limit is based on all teaching hospitals' PRAs

in that geographic wage area. 42 C.F.R. § 413.77(e)(1)(ii)(B).

31.    If there are fewer than three existing teaching hospitals, the PRA upper limit is based on

all teaching hospitals' PRAs in the hospital's census region. 42 C.F.R. § 413.77(e)(1)(iii).

32.    The process in the regulation for calculating the "updated weight average mean value" has

been modified several times. Although the current census region calculation and the geographic

wage area calculation are in separate paragraphs, they were historically combined into one

paragraph. Furthermore, even though now the methodologies are separated into two paragraphs,

the census region PRA calculation cannot be adequately interpreted without referencing the

geographic wage area calculation.

33.    Prior to       1997, the applicable regulation       stated as    follows    (42 C.F.R.   §

413.86(e)(4)(B)v(1996)):

       [The PRA is the lower of actual costs per resident or the] mean value of per resident
       amounts of hospitals located in the same geographic wage area, as that term is used
       in the prospective payment system under part 412 of this chapter, for cost reporting
       periods beginning in the same fiscal years. If there are fewer than three amounts
       that can be used to calculate the mean value, the intermediary must contact HCFA
       Central Office for a determination of the appropriate amount to use..

34.   In 1997, the text was changed to the following (42 C.F.R. § 413.86(e)(4)(B) (1997))

(emphasis in bold):

       [The PRA is the lower of actual costs per resident or the] mean value of per resident
       amounts of hospitals located in the same geographic wage area, as that term is used
       in the prospective payment system under part 412 of this chapter, for cost reporting
       periods beginning in the same fiscal years. If there are fewer than three amounts
       that can be used to calculate the mean value, the calculation of the per resident
       amount includes all hospitals in the hospital's region as that term is used in §
       412.62(f)(1)(i).




                                                -7-
             Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 8 of 17



35.    The regulation was modified in 2003 into the version effective during the Hospital's PRA

base year (2014). CMS, due to perceived confusion in the language "beginning in the same fiscal

years," modified the text to read "most recently settled cost reports." 67 Fed. Reg. 49981, 50068-

069 (Aug. 1, 2002). CMS also separated the census region PRA cap calculation into its own

provision without further explanation.

36.    The version of the regulation applicable to the Hospital’s base year reads (42 C.F.R. §

413.77(e)(1):

       (ii) Except as specified in paragraph (e)(1)(iii) of this section -
       ...
       (B) For base periods beginning on or after October 1, 2002, the updated weighted
       mean value of per resident amounts of all hospitals located in the same geographic
       wage area is calculated using all per resident amounts (including primary care and
       obstetrics and gynecology and nonprimary care) and FTE resident counts from the
       most recently settled cost reports of those teaching hospitals.
       (iii) If, under paragraph (e)(1)(ii)(A) or paragraph (e)(1)(ii)(B) of this section, there
       are fewer than three existing teaching hospitals with per resident amounts that can
       be used to calculate the weighted mean value per resident amount, for base periods
       beginning on or after October 1, 1997, the per resident amount equals the updated
       weighted mean value of per resident amounts of all hospitals located in the same
       census region as that term is used in subpart D of part 412 of this subchapter.

37.    Although the census region PRA calculation is now separated from the geographic wage

area calculation, it nevertheless continues to rely upon the specific instructions of the geographic

wage area calculation to effectuate a proper calculation, including use of the "most recently settled

cost reports."

VI. BACKGROUND ON THE BOARD'S DECISION

38.     On May 30, 2019, the Board issued its decision, which represents the final agency action

of HHS. In its decision, the Board did not address whether the Hospital's PRA was being compared

to PRAs of "comparable programs" as set forth in the Medicare Act. Nor did the Board explain




                                                 -8-
              Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 9 of 17



how the census region PRA regulatory provision sufficiently describes the calculation

methodology standing on its own. Rather, the Board focused solely on deciphering whether CMS's

decision with respect to the Provider's PRA calculation was intentional or merely a mistake. In

that regard, the Board claimed to have been "convinced" that "CMS knowingly decided to

compute" the census region PRA differently from the geographic wage area PRA. Exhibit B at 6.

39.     As support for this finding, the Board cited a 2002 Federal Register preamble where CMS

noted a concern with administrative burdens associated with the PRA calculation for reasons

unrelated to the census region calculation. Exhibit B at 6 (citing 67 Fed. Reg. 31404, 31467 (May

9, 2002)). Since, the Board then conjectures, disregarding the Bulletin would also result in

administrative burdens for the census region calculation, CMS's current approach must be

intentional. Id. at 7. In other words, the Board's decision is based on the inference of CMS's intent,

rather than any statements CMS has actually made about the census region PRA calculation.

VII. THE BOARD’S DECISION IS INCONSISTENT WITH APPLICABLE STATUTES
AND REGULATIONS AND IS ARBITRARY AND CAPRICIOUS

40.    The Hospital is challenging the validity of HHS’s final agency action – the Board decision.

For the following reasons, the Hospital asserts that the Board decision was decided in a manner

that is inconsistent with applicable statutes, inconsistent with applicable regulations, and is

otherwise arbitrary and capricious, particularly as it relies upon the Bulletin.

41.    The applicable statute requires that the Hospital’s PRA be based on “comparable programs.”

It was not.

42.    The applicable regulation requires that the Hospital’s PRA be based on other teaching

hospitals’ “most recently settled” cost reporting periods. It was not.

43.    Reliance on the Bulletin is arbitrary and capricious because the document is outdated and

never promulgated pursuant to notice and comment rulemaking. Indeed, the applicable regulation




                                                 -9-
            Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 10 of 17



underwent modification after the date of the Bulletin, and no reference was ever made to the

existence of the Bulletin, much less its continued force and effect after the change in regulation.

      i. The Statute Requires that the Hospital’s PRA Be Based on “Comparable Programs.”

44.    The Board’s decision does not meet the statutory requirement to use “comparable programs”

as the benchmark for evaluating the Provider’s PRA because it uses a data set that predates

statutorily-mandated PRA floors.

45.    The Bulletin approved by the Board uses outdated data, sometimes back from 1986,

trended forward solely by an inflation factor, without regard to whether new teaching hospitals

opened, existing teaching hospitals closed, existing programs increased or decreased their resident

counts, or CMS or Congressional policies changed the payment rates or methodology for other

teaching hospitals. Notably, all of these events occurred in the intervening period between 1986

and 2013.

46.    By statute, the Hospital’s “comparable programs” benefitted from a nationwide PRA floor

in 2001 and 2002. Specifically, the enactment of the Balanced Budget Refinement Act of 1999

(Pub. L. 106-113) (“BBRA”), which was enacted on November 29, 1999, codified a PRA floor in

Section 1886(h)(2)(D)(iii) of the Act. In that statutory section, the PRAs for all hospitals were

subject to a floor. For cost reporting periods beginning in FFY 2001, the floor was 70% of a locality

adjusted national PRA. For FFY 2002, the floor was set at 85% of the locality adjusted national

PRA. In 2014, which is the Hospital’s PRA base year, “comparable programs” would have

benefitted from that floor and the weighted average PRA for the Hospital’s census region increased.

47.    Failure to take into account major changes to the peer hospital pool, as well as changes to

the PRA data, violates the plain meaning of the statute, rendering the calculation methodology

invalid. Chevron U.S.A. v. Natural Res. Def. Council, 467 U.S. 837, 842-43 (1984) (requiring that




                                                -10-
               Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 11 of 17



an agency give effect to the unambiguously expressed intent of Congress in drafting a statute when

establishing or applying that agency’s regulations to a regulated entity).

48.        The Hospital provided substantial, unrefuted analysis to the Board that, in fact, the

“comparable programs” in the Hospital’s census region were almost entirely different from the

hospitals whose data had been used to create the Bulletin.

49.        “Comparable programs” is not a defined term, but has a plain meaning – that a new

teaching hospital should have a PRA set in a range similar to its competitors so that it may compete

for medical residents in the relevant geographic area.

50.        The Board, in ignoring the Hospital’s analysis and instead relying on an outdated Bulletin,

did not abide by the plain meaning of the term “comparable programs” and therefore violated the

statute.

           ii. The Regulation Requires that the Hospital’s PRA Be Based on Peer Hospitals’
           Most Recently Settled Cost Reports

51.        The relevant regulation governing PRA calculations has been subject to various

modifications over time.

52.        In 2002, the single calculation was bifurcated into two because CMS believed there was

confusion about the language “beginning in the same fiscal year” and CMS had to create a pre-

and post-October 1, 2002 framework. CMS did not provide any explanation on why the census

region PRA calculation was separated, or whether it intended to apply a different calculation

methodology when using the census region for peer hospital data.

53.        In fact, the census region calculation continues to rely on the geographic wage area

calculation to fill in crucial missing details. For example, the regulations only contain a single

timing element within the geographic wage area calculation – nothing similar is present in the




                                                  -11-
            Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 12 of 17



census region calculation. As referenced above, the only time period referenced for baseline data

is to the “most recently settled cost reports.”

54.     Similarly, the census region calculation uses the term “updated,” which implies an intent

by CMS to ensure that comparable data is provided.

55.     The Bulletin provides an “update” only in applying the “GME Update Factor” to the FY

1998 census region data. However, the substantial changes that occurred as a result of the PRA

floor and the evolution of many teaching hospitals’ programs renders the Bulletin’s data obsolete

and its approach inadequate.

56.     Failure to take into account those changes therefore violates the regulation’s plain meaning

and manifest intent that only updated, accurate data should be used for calculating a new teaching

hospital’s PRA cap. The Board’s decision to create a new methodology that ignores CMS’s intent

at the time of promulgating its regulation is invalid. CMS cannot simply make decisions at will

when they do not line up with its previously articulated policies. See, e.g., Thomas Jefferson

University v. Shalala, 512 U.S. 504, 512 (1994) (citing Gardebring v. Jenkins, 495 U.S. 415, 430

(1988), and stating that an agency's interpretation is not to be upheld where an "alternative reading

is compelled by the regulation's plain language or by other indications of the Secretary's intent at

the time of the regulation's promulgation").


        iii. The Board’s Reliance on the Bulletin Is Arbitrary and Capricious

57.     The Bulletin is an internal document that has never been released to the Hospital or the

public at large.

58.     Based on the date listed on the document, the Bulletin was issued on May 14, 1999. This

is six months prior to the enactment of the BBRA, which set the PRA floors. It is also prior to the




                                                  -12-
            Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 13 of 17



regulations issued by CMS in 2002 that separated the census region calculation from the

geographic wage area calculation.

59.    CMS did not anticipate, and had no way of anticipating, how these changes would affect

the PRA landscape and cannot align the data in the Bulletin with these changes.

60.    The Board, with access to the Bulletin dataset and the dataset for the most recent cost

reporting periods for the peer group hospitals, was able to consider each dataset and inexplicably

believes that the Bulletin is reasonably reliable to represent “comparable programs.”

61.    The Board offered no explanation why the current cost report dataset provided as part of

the Hospital’s appeal was not substantially more accurate or how, even under Chevron Step II, the

Bulletin’s dataset could be viewed as a reasonable interpretation of the underlying statutory

requirement.

62.    Without such explanation, the Board’s reliance on the Bulletin is arbitrary and capricious

and should not be permitted.


       iv. The Bulletin Was Not Appropriately Promulgated and May Not Be Relied Upon


63.    The Bulletin at issue was not generally available to the public during the Hospital's base

year. According to the document, the Bulletin was posted on the "BPO Bulletin Board," which the

Hospital presumes is some type of internal message board at CMS or its Regional Offices that

Medicare contractors had access to (given the time period at issue, it is unlikely that the BPO

Bulletin Board was available on the internet).

64.    The Medicare Act requires the government to provide the public with advance notice and

a chance to comment on any “rule, requirement, or other statement of policy” that “establishes or

changes a substantive legal standard governing ... the payment for services.” 42 U.S.C. §

1395hh(a)(2).



                                                 -13-
            Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 14 of 17



65.    Use of the Bulletin and reliance on FFY 1998 data as the source of the census region PRA

calculation is a change in the substantive legal standard governing payment of services.

66.    Regardless of whether reliance on the Bulletin and FFY 1998 data could be treated as

interpretive under the Administrative Procedure Act, under the Medicare Act “’statements of

policy’ . . . can establish or change a ‘substantive legal standard.’” Azar v. Allina Health Servs.,

139 S. Ct. 1804, 1811 (2019).

67.    The Bulletin was never announced in the Federal Register nor was it distributed through

CMS manuals. Because of this, the existence of the Bulletin was not reasonably knowable to the

Hospital at the time it made the decision to begin training residents.

68.    Further, no other CMS guidance or pronouncement references or even acknowledges the

existence of the Bulletin. After the posting of the Bulletin, CMS issued over the years several

discussions in Federal Register preamble concerning the calculation of the PRA. None of these

discussions ever made mention of the Bulletin or otherwise rely on FFY 1998 data as the source

of the census region PRA calculation.

69.    “Notice and comment gives affected parties fair warning of potential changes in the law

and an opportunity to be heard on those changes—and it affords the agency a chance to avoid

errors and make a more informed decision.” Allina Health Servs., 139 S. Ct. at 1816. The Hospital

was given no such warning.

70.    The post hoc application of a private policy decision violates all notions of open and fair

rulemaking. Failure to publish the Bulletin thus constitutes impermissible retrospective

rulemaking. See, e.g., Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988) (stating that,

when analyzing retrospective rulemaking, retroactivity is disfavored in the law). It also violates

the Hospital’s due process right to notice of the rules that will be applied to it. See, e.g., Grancare,




                                                 -14-
            Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 15 of 17



Inc. v. Shalala, 93 F.Supp.2d 24, 31 (D.D.C. 2000) (finding that a cost report adjustment based on

an interpretation of Medicare policy that was not fairly inferable from the applicable regulation

and Manual provision could not be sustained).


VIII. STANDARD OF REVIEW AND ASSIGNMENT OF ERROR

71.    Section 1878(f) of the Social Security Act, 42 U.S.C. § 1395oo(f) provides for review of

Board’s decisions below and HHS’s determination of the appropriate PRA at issue pursuant to the

applicable provisions of the APA. The applicable provisions of the APA also require a reviewing

court to set aside agency action that is found to be contrary to law, arbitrary, capricious,

unsupported by substantial evidence, in excess of statutory authority or otherwise not in

accordance with law. 5 U.S.C. § 706.

72.    This Court has jurisdiction to decide the validity of HHS’s determination of the Hospital’s

PRA pursuant to 42 U.S.C. § 1395oo(f)(1) because the Board made a final decision in this matter.


                                 COUNT I
             (ADMINISTRATIVE PROCEDURE ACT - 5 U.S.C. § 701, et. seq.)

  HHS, THROUGH CMS, ERRONEOUSLY, ARBITRARILY, AND CAPRICIOUSLY
        DETERMINED AN INAPPROPRIATE PRA FOR THE HOSPITAL


73.    The Hospital hereby incorporates by reference the foregoing paragraphs.

74.    The Board’s PRA determination is contrary to the statute’s plain language and

implementing regulations because the Board failed to assign the Hospital a PRA that is based on

comparable programs and relies on data from the most recently settled cost reporting periods.

75.    Because HHS did not follow the plain meaning of the statute implementing the PRA

calculation, its decision is arbitrary and capricious and otherwise contrary to law.




                                                -15-
            Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 16 of 17



76.    Because no methodology for calculating the census region PRA has been promulgated in

the Federal Register or otherwise that supports HHS’s calculation of the Hospital’s PRA, the

decision violates the notice and comment rulemaking found in 5 U.S.C. § 553. It is therefore

arbitrary and capricious and otherwise contrary to applicable law.

77.    The Hospital is aggrieved by the foregoing final agency determination.

78.    The Hospital has exhausted all available administrative remedies.

79.    The Hospital is entitled to reversal of the final adverse determination of HHS through CMS.

                                            COUNT II

             (ADMINISTRATIVE PROCEDURE ACT - 5 U.S.C. § 701, et. seq.)

      HHS, THROUGH CMS, ERRONEOUSLY, DETERMINED A PRA FOR THE
       HOSPITAL THAT IS UNSUPPORTED BY SUBSTANTIAL EVIDENCE


80.    The Hospital hereby incorporates by reference the foregoing paragraphs.

81.    The Board’s PRA determination is unsupported by substantial evidence because the Board

relied on an obsolete and irrelevant dataset to set the Hospital’s PRA.

82.    Because HHS ignored or misapplied relevant, recent cost reporting data that supports that

the Hospital’s peer hospitals were paid at a substantially higher rate, the determination violates the

APA because it is not supported by substantial evidence.

83.    The Hospital is aggrieved by the foregoing final agency determination.

84.    The Hospital has exhausted all available administrative remedies.

85.    The Hospital is entitled to reversal of the final adverse determination of HHS through CMS.


                                     RELIEF REQUESTED

For all the foregoing reasons, the Hospital respectfully requests that this Court:

A. Declare invalid HHS’s determination of the Hospital’s PRA;




                                                -16-
            Case 1:19-cv-02234 Document 1 Filed 07/26/19 Page 17 of 17



B. Remand to HHS with instructions to:

i) Recalculate the Hospital’s PRA from its base year forward using data from the most recently

settled cost reporting periods of comparable programs; and

ii) Pay Hospital all sums due as a result of that recalculation for all payments incorrectly paid at

the reduced rate, plus interest calculated in accordance with 42 U.S.C. § 1395oo(f)(2); and

C. Grant such other and further relief as the Court deems just and proper.



Dated: July 26, 2019                             /s/ Andrew D. Ruskin
                                                 Andrew D. Ruskin (DC Bar No. 457824)
                                                 MORGAN, LEWIS & BOCKIUS, LLP.
                                                 1111 Pennsylvania Avenue, N.W.
                                                 Washington, D.C. 20004
                                                 (202) 739-5960 (phone)
                                                 (202) 739-3001 (fax)
                                                 Andrew.ruskin@morganlewis.com




                                               -17-
